DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 112(a)” on pgs. 7-8 with respect to claims 57-84 have been fully considered and are partially persuasive. The Examiner withdraws all the rejections previously presented but maintains rejections for claims 62-63, 69-70, 76-77 and 83-84 as shown below with clarification. 

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,855,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 57-84 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 57, this claim has been amended to now recite “a first indication identifying at least a part of a first numerology”. Applicant does not provide support for this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner found for this limitation within the specification is in ¶ 23 of the published specification which discloses “indicator messages…to notify the UEs 211, 212, 213 which numerology will be configured over their assigned carrier” and ¶ 35 of the published specification which recites “an indicator that identifies…which numerology has been selected. The indicator that identifies which numerology has been selected”. Furthermore, Applicant has amended this claim to now recite “first one or more carrier frequency ranges” and “second one or more carrier frequency ranges”. Applicant does not provide support for these limitations within the specification nor has the Examiner found support for these limitations within the specification. The closest the Examiner found for these limitations within the specification is in ¶ 26-29 of the published specification and tables 1-3 which discloses a carrier frequency range predefined with a set of numerologies and another carrier frequency range predefined with another set of numerologies and that there is a common numerology in both the set and the another set. Claims 58-63 fails to resolve the deficiency of claim 57 and are thus rejected under similar rationale. Claim 64 recite similar limitations of claim 57 and is thus rejected under similar rationale. Claims 65-70 fails to resolve the deficiency of claim 64 and are thus rejected under similar rationale. Claim 71 recite similar limitations of claim 57 and is thus rejected under similar rationale. Claims 72-77 fails to resolve the deficiency of claim 71 and are thus rejected under similar rationale. Claim 78 recite similar limitations of claim 57 and is thus rejected under similar rationale. Claims 79-84 fails to resolve the deficiency of claim 78 and are thus rejected under similar rationale.
Regarding claims 58, 65, 72 and 79, these claims have been amended to now recite “the first one or more carrier frequency ranges comprising a frequency range for a first carrier and a second frequency range for a second carrier frequency different from the frequency range for the first carrier”. Applicant states that support is found in ¶ 31, 25 and 35 of the as-filed Application and tables 2-3. These sections of the specification do not support an embodiment where a first set of numerologies is predefined with plurality of carrier frequency ranges. Furthermore, the Examiner has not found support for this limitation within the specification. Claims 59, 66, 73 and 80 fails to resolve the deficiency of claims 58, 65, 72 and 79 respectively and are thus rejected under similar rationale.
Regarding claims 62, 69, 76 and 83, these claims recite “the first indication and the third indication configure different parameters of the first numerology”. Applicant states that support is found in ¶ 19 of the as-filed Application. This paragraph does not appear to disclose any sort 
Regarding claims 63, 70, 77 and 84 Applicant does not provide support for “TTI length is one of 3, 4, or 7 symbols according to a first symbol duration of the first numerology” within the specification nor has the Examiner found support for this limitation within the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476